EXECUTION COPY        Contract #2-23975446-3

Amendment #3
to the
Yahoo! Publisher Network Contract #2-23975446
Effective as of January 1, 2011, as amended (“Agreement”)
This Amendment #3 to the Agreement (“Amendment #3”) is effective as of the
latter date of Yahoo! Inc.’s or Publisher’s signature below (“Amendment #3
Effective Date”) by and between Yahoo! Inc. and Yahoo! EMEA Limited (as
successor to Yahoo! Sarl and together with Yahoo! Inc., “Yahoo”) on the one
hand, and InfoSpace LLC (f/k/a InfoSpace Sales LLC) and Blucora, Inc. (f/k/a
InfoSpace Inc., and collectively with InfoSpace Sales LLC, “Publisher”) on the
other hand. All capitalized terms not defined herein shall have the meanings
assigned to them in the Agreement.
In consideration of these mutual covenants and for such other good and valuable
consideration, the sufficiency of which is acknowledged by the parties hereto,
Yahoo and Publisher desire to amend the Agreement as follows:
1.
The End Date of the Agreement is hereby deleted and replaced with May 31, 2016.
For clarity, the Agreement shall not automatically renew after the End Date.

2.
In the event of any conflict between the terms and conditions of the Agreement
and the terms and conditions of this Amendment #3, the terms and conditions of
this Amendment #3 shall control. Except as amended by this Amendment #3, the
Agreement shall remain in full force and effect in accordance with its terms.
This Amendment #3 may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment #3 to the
Agreement to be executed by their duly authorized representatives as of the
Amendment #3 Effective Date.


YAHOO! INC.
By: /s/ Ian Weingarten
Name: Ian Weingarten
Title: SVP Corporate Development & Partnerships
Date: March 25, 2016
INFOSPACE LLC
By: /s/ Peter Mansour
Name: Peter Mansour
Title: President
Date: March 29, 2016
YAHOO! EMEA LIMITED
By: /s/ Michael McElliott
Name: Michael McElliott
Title: Director
Date: March 29, 2016
BLUCORA, INC. (as guarantor under Section 22 of Attachment B)


By: /s/ Eric Emans
Name: Eric Emans
Title: CFO
Date: March 29, 2016







